Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
As for independent claim 1 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a box edge security device, for a merchandise box having adjacent structural portions connected together along an edge, comprising: an edge cleat adapted to be attached around an edge of the merchandise box, the merchandise box having a first structural portion and a second structural portion that are connected to one another along the edge, such that a first portion of the edge cleat is disposed against the first structural portion of the merchandise box and a second portion of the edge cleat is disposed against the second structural portion of the merchandise box; and a tag assembly that interlocks with the edge cleat and includes an electronics assembly, contained within a housing, that forms at least part of an alarm system; wherein the edge cleat is electrically conductive and forms a sense loop that is broken if the edge cleat is removed from the merchandise box.
As for independent claim 15 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a security device, for a merchandise box, comprising: a cleat; a tag assembly that interlocks with the cleat and includes an electronics assembly, contained within a housing, that forms at least part of an alarm system; and a conductive sense loop that is electrically connected to circuitry in the tag assembly such that the alarm system is triggered if the conductive sense loop is broken; wherein the cleat, tag assembly, and conductive sense loop are adapted to be attached to a first structural portion of the merchandise box.
As for independent claim 21, the prior art of record fails to sufficiently describe and/or suggest an edge cleat for a merchandise box that includes having adjacent first and second structural portions connected together along an edge, comprising: a first portion adapted to be disposed against a first structural portion of the merchandise box; a second portion adapted to be disposed against a second structural portion of the merchandise box, wherein the first structural portion and the second structural portion are connected to one another along an edge, and wherein the edge cleat is adapted to be attached around the edge; one or more interface structures or elements that are adapted to interlock with a tag assembly; wherein a top or outer surface of the first portion of the edge cleat includes a shallow channel for receiving a strap; and wherein a top or outer surface of the second portion of the edge cleat also includes a shallow channel, collinear with the shallow channel of the first portion of the edge cleat, for receiving the strap; wherein the edge cleat is electrically conductive and configured to form a sense loop that is broken if the edge cleat is removed from the merchandise box.
	These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang [US 10121340 B2] discloses an EAS device similar to the claimed invention that includes a seal but not the claimed edge cleat.
Each of the other cited references disclose electronic article surveillance tags/devices that were known in the art at the time of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684